Citation Nr: 1537589	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial, compensable rating prior to November 3, 2014, and in excess of 20 percent thereafter, for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In July 2009, the RO granted service connection for duodenal ulcer and assigned a noncompensable rating.  In September 2009, the RO granted service connection for hypertension and assigned a noncompensable rating.

In May 2014, the Board remanded the claims on appeal, as well as the Veteran's claim for service connection for diabetes mellitus, type 2, for additional development.  As will be discussed further, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders with regard to the issues decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

Following the development requested by the Board in the May 2014 remand, in a May 2015 rating decision, the Veteran's rating for hypertension was increased to 10 percent, effective January 7, 2009 (the date the Veteran filed his claim for service connection).  Additionally, the Veteran's rating for duodenal ulcer was increased to 20 percent, effective November 3, 2014 (the date of the VA examination).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during an appeal period following the assignment of the initial rating, "staged" rating may be assigned for separate periods of time based on the facts found).  Thus, the issue on appeal has been recharacterized to reflect the increased rating.

In addition, while the Veteran's ratings have been increased for both hypertension and duodenal ulcer, the Board notes that the increase does not represent the maximum benefit allowed by law, and when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to an increased rating for hypertension and duodenal ulcer remain on appeal.

With regard to the claim for service connection for diabetes mellitus, following the May 2014 remand, the RO issued a May 2015 rating decision granting the Veteran's claim.  As the Veteran has not filed a second notice of disagreement (NOD) with the assigned rating or effective date, this issue is no longer before the Board and, as such, does not appeal on the title page.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal is being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's service-connected hypertension has not been manifested by diastolic blood pressure readings that are predominantly 110 or more; or systolic blood pressure readings that are predominantly 200 or more.

2.  Prior to November 3, 2014, the Veteran's service-connected duodenal ulcer was manifested by mild symptomatology that was largely controlled by medications, and that occurred once or twice yearly.

3.  From November 3, 2014, the Veteran's service-connected duodenal ulcer was not manifested by moderately severe symptomatology that caused impairment of health due to anemia and weight loss.  Moreover, the Veteran's service-connected duodenal ulcer was not productive of recurrent incapacitating episodes averaging ten days or more at least four times a year.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.104, Diagnostic Code (DC) 7101 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, prior to November 3, 2014, the criteria for an initial disability rating of 10 percent for duodenal ulcer are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.114, DC 7305 (2014).

3.  From November 3, 2014, the criteria for a rating in excess of 20 percent for duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.114, DC 7305 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VCAA notice requirements were initially sent to the Veteran in February 2009.  This letter informed the Veteran of what evidence was needed to substantiate his claims for service connection, as well as his and VA's respective duties for obtaining evidence.  Additionally, the letter advised his of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the grant of service connection in the July 2009 and September 2009 rating decisions on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for duodenal ulcer and hypertension.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for duodenal ulcer and hypertension was granted by the RO in July 2009 and September 2009, respectively, and a noncompensable rating was assigned effective January 7, 2009.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's STRs, post-service medical records, VA treatment records, and his own contentions.  He has also been given VA examinations in March 2009 and November 2014in conjunction with his claim.  He has not alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of his claims file, and full examinations addressing the relevant rating criteria.  Moreover, he has not alleged that his disabilities have worsened in severity since the November 2014 VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims.

In May 2014, the Board remanded the Veteran's claims for additional development to include scheduling him for new VA examinations to address the current nature and severity of his service-connected hypertension and duodenal ulcer, as well as to obtain post-service medical records, including records from Wright-Patterson Air Force Base and any outstanding VA treatment records.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  In June 2014, the Veteran completed and returned the necessary authorization to obtain post-service treatment records from Wright-Patterson Air Force Base.  Thereafter, in May 2015, those records, as well as the Veteran's outstanding VA treatment records, were associated with the claims file.  Additionally, in November 2014, he was afforded VA examinations to address the current nature and severity of his service-connected hypertension and duodenal ulcer.  Thereafter, the issues decided herein were readjudicated in a May 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the May 2014 remand orders.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

A. Hypertension

For the entire appeal period, the Veteran's service-connected hypertension has been assigned a 10 percent rating under DC 7101.  38 C.F.R. § 4.104 (2014).

Under DC 7101, a 10 percent rating is assigned if diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, and a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more.

The pertinent evidence of record includes the Veteran's lay statements, VA examinations in March 2009 and November 2014, VA treatment records, and the Veteran's post-service treatment records from Wright-Patterson Air Force Base.

A blood pressure reading in January 2009 was 151/79 (systolic/diastolic).  In February 2009, the Veteran's blood pressure was 151/82, and it was noted that the Veteran's blood pressure was uncontrolled based on the Veteran's blood pressure log.

During his March 2009 VA examination, the Veteran stated that he was currently on medications to control his blood pressure.  He stated that, generally, his systolic blood pressure was in the range of 120 to 170, and his diastolic blood pressure was in the range of 80 to 90.  The Veteran denied any history of chest pain, hospitalizations, stroke, or peripheral vascular disease.  The Veteran complained of a history of blurred vision and dizziness which he attributed to the medications he took for hypertension.  Upon examination, the Veteran's blood pressure was 140/76, 136/76, and 136/76.

The Veteran maintained a log of his at-home blood pressure readings.  In August 2009, the Veteran's systolic pressure ranged between 126 and 159, with an average 143, and his diastolic pressure ranged between 71 and 95 with an average of 81.  In September 2009, the Veteran's systolic pressure ranged between 120 and 167, with an average 146, and his diastolic pressure ranged between 72 and 92 with an average of 79.  In October 2009, the Veteran's systolic pressure ranged between 131 and 190, with an average 158, and his diastolic pressure ranged between 55 and 101 with an average of 86.

In October 2009, the Veteran's blood pressure was 141/70.  The treatment record notes that the Veteran's three-month blood pressure readings at home were "all around 140-150/70's not at goal on 6 agents."

In February 2010, the Veteran's blood pressure was 150/63.  The treatment record notes that the Veteran's three-month blood pressure readings at home were "all around 140-150/70's."  In July 2010, the Veteran's blood pressure reading was  150/76.  In December 2010, it was 155/75.  His at home average was noted as 130-150/70-90.

In the November 2010 log entry, the Veteran's systolic pressure ranged between 132 and 173, with an average 153, and his diastolic pressure ranged between 70 and 101 with an average of 84.  In December 2010, the Veteran's systolic pressure ranged between 147 and 180, with an average 159, and his diastolic pressure ranged between 76 and 102 with an average of 88.

In April 2011, the Veteran's blood pressure reading was 157/69.  In June 2011, it was 131/60.

The Veteran's May 2011 log notes that the Veteran's systolic pressure ranged between 119 and 175, with an average 143, and his diastolic pressure ranged between 70 and 99 with an average of 80.

In January 2012, the Veteran's blood pressure reading was 153/81.  In February 2012, it was 149/77 and 142/77.  In April 2012, it was 148/67.  His average was noted as 152/76.  In September 2012, it was 119/57.  His average was noted as 160/79.  In December 2012, it was 145/69 and 136/66.  He average was noted as 148/77.

In March 2013, the Veteran's blood pressure reading was 118/59.  In November 2013 it was 139/77.  His average was noted as 148/78.

In January 2014, the Veteran's blood pressure reading was 142/68.  In February 2014, it was 141/61.  His at home average was noted as being 140-150/60-80.  In April 2014 it was 123/68.  His average was noted as 135/70.  In August 2014 it  was 114/60, and in October 2014 it was 121/61.  A November 2014 VA treatment note lists the Veteran blood pressure as 160/73.

In November 2014, the Veteran underwent another VA examination.  The examiner noted that the Veteran's hypertension required continuous medication.  The examiner indicated that the Veteran did not have a diastolic blood pressure that was predominantly 100 or more.  During the examiner, the Veteran's three blood pressure readings were 144/51, 153/71, and 160/73.  The examiner opined that the Veteran's hypertension did not impact his ability to work.

In March 2015, the Veteran's blood pressure readings were 123/62, 150/66, 151/69, and 142/78.  His average was noted as 140/76.

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted.  In this regard, throughout the course of the appeal, the Veteran's hypertension has not more nearly approximated diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by the next higher rating of 20 percent under DC 7101.  In fact, the highest diastolic reading was 102 in December 2010, and his highest systolic reading was 190 in October 2009.  Upon review of the entirety of the Veteran's blood pressure readings, the diastolic pressure has consistently been below 110.  Moreover, systolic pressure has been below 200 on all readings.  Accordingly, the criteria for a 20 percent rating under Code 7101 are not met.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hypertension.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the treatment records and VA examinations offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for hypertension.  The medical evidence of record also largely contemplates the Veteran's description of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Veteran has also asserts that he should be afforded a higher rating due to his continuous medication for hypertension.  However, the rating criteria take into account the need for continuous medication and such warrants no more than a 10 percent evaluation.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

B. Duodenal Ulcer

The Veteran's duodenal ulcer has been assigned an initial, noncompensable rating, prior to November 3, 2014, and a 20 percent rating, from November 3, 2014, under DC 7305.  38 C.F.R. § 4.114 (2014).  

Under DC 7305, duodenal ulcer is assigned a 10 percent evaluation for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305.  A 60 percent rating is the highest rating available under this DC.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The pertinent evidence of record includes the Veteran's lay statements, VA examinations in March 2009 and November 2014, VA treatment records, and the Veteran's post-service treatment records from Wright-Patterson Air Force Base.


Prior to November 3, 2014

A January 2009 treatment record from Wright-Patterson Air Force Base noted no abdominal pain.

During his March 2009 VA examination, the Veteran stated that since the onset of his duodenal ulcer, he has taken medication to control it.  He stated that, at that time, he was taking Nexium every day.  He denied a history of nausea, vomiting, hematemesis, or melena.  He denied symptoms of acid reflux, heartburn, or swallowing difficulties.  He stated that spicy food will cause some acid regurgitation, but that he tries to avoid those types of foods.  He denied a history of weight loss, and stated that his symptoms are well under control with the medication he takes.  Upon examination, the examiner noted that there was no evidence of clinical anemia or signs of epigastric tenderness.  The Veteran's abdomen was obese and nontender with no evidence of hepatosplenomegaly or masses.  An April 2009 addendum to the March 2009 VA examination states that the Veteran had mild anemia of an unknown etiology.  The Veteran was instructed to follow up with his primary care physician, but his treatment records reflect no further notation of anemia.

In support of his claim, the Veteran submitted a statement in July 2010 stating that he has had problems with his duodenal ulcer off and on since service, and that he is now required to take medication for the problem for the rest of his life.

A February 2010 treatment record states that the Veteran was not suffering from hyperphagia, dysphagia, nausea, vomiting, abdominal pain, diarrhea, or constipation.  A July 2010 treatment record described the Veteran's esophageal reflux as controlled.  A December 2010 treatment note indicates that, with regard  the Veteran's esophageal reflux, his condition was controlled; however, it also noted that the Veteran still experienced heartburn about two times a week.

In a January 2011 statement, the Veteran reiterated that he has to take medication to control the symptoms associated with his duodenal ulcer.  He also stated that, although he is on a prescription medication, he still needs to use over-the-counter antacids to control his acid reflux.  He stated that, in his opinion, the condition was not under control, and that it would be something he had to live with the rest of his life.

In January 2012, the Veteran denied nausea, vomiting, abdominal pain, bright red blood per rectum, and diarrhea.  In February 2012, the Veteran again denied and problems with nausea, vomiting, abdominal pain, or diarrhea.  In December 2012, the Veteran reported stated that he did not have any abdominal pain.

In January 2014, the Veteran denied problems with nausea, vomiting, abdominal pain, bright red blood per rectum, diarrhea, and constipation.  In February 2014, the Veteran denied experiencing any heartburn as a result of his medication, Nexium.  A treatment records from March and April 2014 note that the Veteran was not experiencing problems with nausea, vomiting, or diarrhea.  In October 2014, the Veteran denied problems with nausea, vomiting, abdominal pain, diarrhea, and constipation.

Based on a careful review of all the evidence of record, and after resoling all reasonable doubt in favor of the Veteran, the Board finds that, prior to November 3, 2014, the Veteran's service-connected duodenal ulcer was most appropriately characterized as mild with recurring symptoms once or twice yearly.  Throughout this period, the Veteran's ulcer condition has largely been asymptomatic and controlled by prescribed medication.  The Board notes that, although the Veteran has complained of acid regurgitation, heartburn twice a week, and acid reflux (see VA Examination, March 2009; Treatment Note, December 2010; Statement in Support of Claim, January 2011), those three instances are the only times the Veteran has complained of any symptomatology associated with his duodenal ulcer.  As discussed above, the Veteran's post-service treatment records from Wright-Patterson Air Force Base consistently indicate that the Veteran denied abdominal pain, nausea, vomiting, diarrhea, or any other gastrointestinal symptoms.  Furthermore, the Veteran's post-service treatment records from Wright-Patterson Air Force Base indicated that the Veteran's symptoms were "controlled."  See Treatment Note, July 2010; Treatment Note, December 2010.  Even the Veteran himself stated that his symptoms were well under control with medication.  See VA Examination, March 2009.  Because there is an indication of mild symptomatology and the continuous use of prescription medication to control the Veteran's symptoms associated with his service-connected duodenal ulcer, the Board finds that the Veteran is entitled to a 10 percent rating under DC 7305.

However, based on the evidence of record, at no point during the appeal period did the Veteran's duodenal ulcer manifest with moderate symptomatology including recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  Thus, a 20 percent rating prior to November 3, 2014, is not warranted.  As noted above, the Veteran's post-service treatment records consistently reflect that the Veteran denied any symptomatology associated with his duodenal ulcer other than heartburn/acid reflux/acid regurgitation.  Furthermore, with regard to the symptoms he did complain of, his treatment records and the March 2009 VA examination report reflect that his symptoms were largely under control.  While the April 2009 addendum noted mild anemia, the Veteran's subsequent treatment record reflect no notation or treatment for anemia.  Furthermore, the Veteran's duodenal ulcer was never manifested by moderately severe or severe symptoms so as to warrant a 40 or 60 percent rating under DC 7305.

The Board also notes that the Veteran is not entitled to a higher rating under any other diagnostic code for his gastrointestinal disability.  See 38 C.F.R. § 4.114.  DC 7319, for irritable colon syndrome, provides for a higher 30 percent evaluation for severe symptomatology including diarrhea or alternating diarrhea and constipation with more or less constant abdominal pain.  However, as reflected above, the Veteran continuously denied diarrhea and abdominal pain.  Therefore, a higher rating under this DC is not available.

Under DC 7346, for Gastroesophageal Reflux Disease (hiatal hernia), a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of the Veteran's health.  Again, the Veteran treatment records do not contain any complaints or notations of dysphagia, and only three notations of pyrosis and regurgitation over five years, and no mention of any substernal, arm, or shoulder pain.  Therefore, a higher rating under DC 7346 is not available.

Therefore, the Board finds that the Veteran is entitled to a 10 percent rating, but no more, under DC 7305 for his duodenal ulcer prior November 3, 2014.

From November 3, 2014

As noted above, the Veteran's duodenal ulcer is assigned a 20 percent rating under DC 7305 from November 3, 2014.

In a November 2014 VA treatment note, the Veteran stated that he was "relatively well," and he denied any problems with heartburn, reflux, abdominal pain, change in appetite, hematemesis, nausea, vomiting, change in stool, chronic constipation, diarrhea, melena, or hematochezia.

In November 2014, the Veteran underwent another VA examination to address the nature and severity of his service-connected duodenal ulcer.  The examiner noted that treatment for the Veteran's duodenal ulcer included continuous medication.  The examiner noted that the Veteran's symptoms were recurring (4 or more times a year), but that they were not severe and that his symptoms did not last longer than one day.  The examiner also noted that the Veteran experiences abdominal pain at least once a month.  The examiner indicated that the Veteran did not have an incapacitating episodes due to his duodenal ulcer.  The Veteran was noted to also have hypertrophic gastritis, but no symptoms of that condition were present.  The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or other symptoms associated with his duodenal ulcer.

A treatment record from March 2015 noted no gastrointestinal symptoms.

Based on a careful review of the medical evidence of record, to include the Veteran's treatment records from Wright-Patterson Air Force Base, VA treatment records, and his November 2014 VA examination, and after resolving all reasonable doubt in favor of the Veteran Board finds that the Veteran's duodenal ulcer has not been productive of moderately severe symptomatology causing an impairment of health due to anemia and weight loss, or recurrent episodes averaging 10 days or more in duration at least four or more times a year.  Furthermore, the Veteran's duodenal ulcer has not been productive of severe symptomatology causing a definite impairment of health, as there is no evidence of pain that is only partial relieved by standard ulcer therapy; periodic vomiting; recurrent hematemesis or melena; or manifestations of anemia or weight loss.

As discussed above, in November 2014 the Veteran denied any current gastrointestinal symptoms during VA treatment.  During his November 2014 VA examination, while he complained of symptoms such as abdominal pain, occurring four or more times a year, he stated that the duration of those episodes was less than one day.  Also, the examiner noted that these episodes were not incapacitating, and that the Veteran duodenal ulcer did not impact his ability to work.  The examiner also specifically noted that those symptoms were not severe.  While the examiner noted that the Veteran also had hypertrophic gastritis, there were no symptoms or findings found that were attributed to that condition.  Finally, the Veteran's most recent treatment record from Wright-Patterson Air Force Base stated that the Veteran did not complain of any gastrointestinal symptoms.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected duodenal ulcer.

The Board also notes that the Veteran is not entitled to a higher rating under any other diagnotic code for his gastrointestinal disability.  See 38 C.F.R. § 4.114.  DC 7319, for irritable colon syndrome, provides for a higher 30 percent evaluation for severe symptomatology including diarrhea or alternating diarrhea and constipation with more or less constant abdominal pain.  However, although the Veteran complained of abdominal pain during the November 2014 examination, there is no indication that such was constant, as his VA treatment from the same month and the March 2015 treatment record from Wright-Patterson Air Force Base indicates that he denied any abdominal pain.  Furthermore, during this period, the Veteran never complained of diarrhea.  Therefore, a higher rating under this DC is not available.

Under DC 7346, for Gastroesophageal Reflux Disease (hiatal hernia), a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of the Veteran's health.  Again, the Veteran treatment records do not contain any complaints or notations of epigastric distress with dysphagia, pyrosis, or regurgitation, accompanied by substernal, arm, or shoulder pain during this period.  Therefore, a higher rating under DC 7346 is not available.

In summation, the Board finds that the Veteran is entitled to a 10 percent rating for his service-connected duodenal ulcer for the period prior to November 3, 2014, due to mild symptomatology.  The Board further finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected duodenal ulcer for the period from November 3, 2014, onward.

The Board has also considered whether any further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected duodenal ulcer; however, the Board finds that the currently-assigned periods are appropriate as his symptomatology has been stable throughout these periods.  Therefore, assigning any further staged ratings for such disability is not warranted.

Additionally, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his duodenal ulcer.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings.  Moreover, the Veteran is competent to report his observable symptoms.  Layno v. Brown, supra.  In this case, however, the treatment records and VA examinations offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for duodenal ulcer.  The medical evidence of record also largely contemplates the Veteran's description of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.


C. Other Considerations

Regarding extra-schedular ratings, in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

With regard to the Veteran's hypertension, the Board notes that the Veteran complained of blurred vision as a result of the medications he took for hypertension.  While that condition is not contemplated by the DC used to evaluate hypertension, the Board notes that the Veteran's post-service treatment records are silent for any notations of blurred vision as a result of the Veteran's hypertension medications.  Furthermore, as to the Veteran's contention, he is not competent to attribute his blurred vision to his medications, as such is a complex medical question beyond his personal knowledge.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

With regard to the Veteran's duodenal ulcer, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  There is nothing exception or unusual about the Veteran duodenal ulcer that is not considered by DC 7305.  Thun, 22 Vet App. at 115.

Nevertheless, there is also no evidence demonstrating that the Veteran's exceptional disability picture causes marked interference with employment or frequent hospitalizations.  As noted above, the only time blurred vision was brought up was during the Veteran's March 2009 VA examination.  There is nothing else in the record indicating that such caused any further problems.  Moreover, the November 2014 VA examiner specifically noted that neither the Veteran's hypertension nor the Veteran's duodenal ulcer impacted his ability to work.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board next notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, in the instant case, the evidence has not shown that the Veteran's service-connected hypertension or duodenal ulcer render him unemployable.  Again, as noted above, the November 2014 examiner specifically noted that neither disability impacted the Veteran's ability to work.  Thus, the Board finds that a claim for TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.

Entitlement to an initial 10 percent rating for duodenal ulcer, prior to November 3, 2014, is granted.

Entitlement to a rating in excess of 20 percent for duodenal ulcer, from November 3, 2014, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


